Order entered August 20, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00263-CR

                                CLEAVEN WADE III, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83322-2015

                                             ORDER
       The reporter’s record was initially due April 21, 2019. When we notified court reporter

Indu Bailey that it was past due, she informed the Court that appellant, who has retained counsel,

had not paid or made arrangements to pay for the record. We then ordered appellant to file

written verification he had paid or made arrangements to pay for the record. On August 15,

2019, appellant filed written verification he paid for the reporter’s record.

       We ORDER the reporter’s record due on or before September 20, 2019.



                                                        /s/   LANA MYERS
                                                              JUSTICE